Citation Nr: 1618965	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to September 1980.  Following his separation from active duty, the Veteran served with the Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2016, the Veteran testified at a Board hearing.  The Veteran submitted additional evidence and waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The Veteran currently suffers from cervical radiculopathy of the bilateral upper extremities that is causally related to either a period of active duty for training or to his service-connected cervical spine disability.  


CONCLUSION OF LAW

The criteria for service connection for radiculopathy of the bilateral upper extremities have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For periods of active duty for training (ACDUTRA), service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131 (West 2014); 38 C.F.R. § 3.6(c), (d), 3.303 (2015). 

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310 (2015).  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Records show that the Veteran injured his neck in June 2002 while performing a fitness test during a period of ACDUTRA.  A July 2002 Statement of Medical Examination and Duty Status determined that the Veteran's injury was incurred in the line of duty.  Records from around this time show that the Veteran was diagnosed as suffering from "a large herniated disk at the C5-C6 level in his neck."  The Veteran also complained of severe right arm pain (involving his shoulder, arm, and forearm) at this time; records from August 2002, September 2002, and October 2002 show that the Veteran was diagnosed as suffering from cervical radiculopathy.  

In January 2012, the Veteran filed a claim seeking service connection for a neck disability and for associated problems with the upper extremities.  In a November 2012 rating decision, the RO granted service connection for a cervical spine disability, namely herniated disc, C5-6.  

The RO denied the Veteran's claim of service connection for radiculopathy, however, finding that the Veteran was not diagnosed as suffering from radiculopathy.  The RO continued this denial in its May 2013 statement of the case and its May 2015 supplemental statement of the case, basing its findings on VA examinations of June 2012 and April 2013, and an addendum opinion of October 2013 that all concluded that the Veteran did not suffer from radiculopathy.  Notably, each of these examinations or opinions recorded the Veteran's complaints of pain, numbness, and tingling in his bilateral upper extremities, but each concluded that the Veteran did not meet the criteria for a diagnosis.  

Since the time of those examinations and opinions, however, the Veteran has submitted evidence to the contrary.  In March 2015, the Veteran submitted physical therapy records detailing his treatment for his service-connected neck disability and reflecting that the Veteran had complaints regarding his upper extremities.  An October 2015 record from the Lexington Brain and Spine Institute noted that a recent EMG showed chronic left C6 radiculopathy; the Veteran was diagnosed as suffering from cervical radiculopathy.  In January 2016, records from that same provider noted that the Veteran complained of radicular pain in both his right and left upper extremities; he was diagnosed as suffering from bilateral cervical radiculopathy.

Further, in a March 2016 letter, the Veteran's treating physician at the Lexington Brain and Spine Institute stated that the Veteran's current bilateral cervical radiculopathy was related to his 2002 injury during his physical fitness test.  A separate March 2016 letter from the Veteran's primary care physician noted that the Veteran currently has cervical radiculopathy, and that his disability "is found to have stemmed from a herniated cervical disc."

Taken together, the letters from the Veteran's private treatment providers read in concert with the private medical evidence of record warrant granting the Veteran's claim for service connection.  These records show that he has a current disability, and that that disability is related either directly to the Veteran's injury during his period of ACDUTRA, or that it is secondary to his service-connected cervical spine disability from the same period.  

The Board acknowledges the negative findings of the earlier VA examinations and opinions.  That said, the Board finds these earlier examinations outweighed by the subsequent, competent findings of the Veteran's private treatment providers, and there may have been a change in circumstances over that time period.  At the very least, the evidence regarding the Veteran's current disability is in equipoise, and any doubt regarding his current disability status must be resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

In summary, the Board finds that the Veteran currently suffers from radiculopathy of the bilateral upper extremities that is either directly related to an injury during a period of ACDUTRA, or that is secondary to the Veteran's service-connected cervical spine disability.  Service connection for radiculopathy of the bilateral upper extremities is therefore warranted.  


ORDER

Service connection for radiculopathy of the bilateral upper extremities is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


